


EXHIBIT 10.36




FuelCell Energy, Inc. Amended & Restated Section 423 Employee Stock Purchase
PlanA
1.    Purpose
The FuelCell Energy, Inc. Amended and Restated Section 423 Employee Stock
Purchase Plan (the “Plan”) is intended to provide a method whereby employees of
FuelCell Energy, Inc. (the “Company”) and participating subsidiaries will have
an opportunity to acquire a proprietary interest in the Company through the
purchase of shares of the Company’s $.0001 par value common stock (the “Common
Stock”). It is the intention of the Company to have the Plan qualify as an
“employee stock purchase plan” under Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”). The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with
the requirements of that Section of the Code.
2.    Eligible Employees
(a)
All full-time employees of the Company or any of its participating subsidiaries
(scheduled to work more than 1,000 hours per year) shall be eligible to receive
options under this Plan to purchase the Company’s Common Stock. Persons who
become eligible employees after any date on which options are granted under the
Plan shall be granted options on the first day of the next succeeding Offering
Period on which options are granted to eligible employees under the Plan. In no
event may an employee be granted an option if such employee, immediately after
the option is granted, owns stock possessing five (5%) percent or more of the
total combined voting power or value of all classes of stock of the Company or
of its parent corporation or subsidiary corporation as the terms “parent
corporation” and “subsidiary corporation” are defined in Section 424(e) and (f)
of the Code. For purposes of determining stock ownership under this paragraph,
the rules of Section 424(d) of the Code shall apply and stock which the employee
may purchase under outstanding options shall be treated as stock owned by the
employee.

(b)
For the purpose of this Plan, the term employee shall not include an employee
whose customary employment is for not more than twenty (20) hours per week or is
for not more than five (5) months in any calendar year.

3.    Stock Subject to the Plan
The stock subject to the options granted hereunder shall be shares of the
Company’s authorized but unissued Common Stock or shares of Common Stock
reacquired by the Company, including shares purchased in the open market. The
aggregate number of shares which may be issued pursuant to the Plan is 241,667*,
subject to increase or decrease by reason of stock split-ups, reclassifications,
stock dividends, changes in par value and the like. If the number of shares of
Common Stock reserved and available for any Offering Period (as defined hereto)
is insufficient to satisfy all purchase requirements for that Offering Period,
the reserved and available shares for that Offering Period shall be apportioned
among participating employees in proportion to their options. If any option
granted under the Plan shall expire or terminate for any reason without having
been exercised in full or shall cease for any reason to be exercisable in whole
or in part, the unpurchased shares subject thereto shall again be available
under the Plan.
4.    Offering Periods and Stock Options
(a)
Six month periods during which payroll deductions will be accumulated under the
Plan (“Offering Periods”) will commence on May 1 and November 1 of each year and
end on the October 31 or April 30 next following the commencement date. Each
Offering Period includes only regular paydays falling within it.

(b)
On the first business day of each Offering Period, the Company will grant to
each eligible employee who is then a participant in the Plan an option to
purchase on the last day of such Offering Period at the Option Exercise Price,
as provided in this paragraph (b), that number of full shares of Common Stock
reserved for the purpose of the Plan as his or her accumulated payroll
deductions on the last day of the Offering Period (including any amount carried
forward pursuant to Article 8 hereof) will pay for at the Option Exercise Price;
provided that such employee remains eligible to participate in the Plan
throughout such Offering Period. The Option Exercise Price for each Offering
Period shall be the lesser of (i) eighty-five percent (85%) of the Average
Market Price of the Common Stock on the first business day of the Offering
Period, or (ii) eighty-five percent (85%) of the Average Market Price of the
Common Stock on the last business day of the Offering Period, in either case
rounded up to avoid impermissible trading fractions. In the event of an increase
or decrease in the number of outstanding shares of Common



* Number adjusted on December 3, 2015 as a result of a 1-for-12 reverse stock
split.




--------------------------------------------------------------------------------






Stock through stock split-ups, reclassifications, stock dividends, changes in
par value and the like, an appropriate adjustment shall be made in the number of
shares and Option Exercise Price per share provided for under the Plan, either
by a proportionate increase in the number of shares and proportionate decrease
in the Option Exercise Price per share, or by a proportionate decrease in the
number of shares and a proportionate increase in the Option Exercise Price per
share, as may be required to enable an eligible employee who is then a
participant in the Plan to acquire on the last day of the Offering Period that
number of full shares of Common Stock as his accumulated payroll deductions on
such date will pay for at the Option Exercise Price, as so adjusted.
(c)
For purposes of this Plan, the term “Average Market Price” on any date means (i)
the average (on that date) of the high and low prices of the Common Stock on the
principal national securities exchange on which the Common Stock is traded, if
the Common Stock is then traded on a national securities exchange; or (ii) the
last reported sale price (on that date) of the Common Stock on the National
Market List of the National Association of Securities Dealers Automated
Quotation (“Nasdaq”) system, if the Common Stock is not then traded on a
national securities exchange; or (iii) if the Common Stock is traded in the
over-the-counter securities market, but not on the National Market List of
Nasdaq or on a national securities exchange, the average of the closing bid and
asked prices last quoted (on that date) for the Common Stock by an established
quotation service for over-the-counter securities.

(d)
For purposes of this Plan the term “business day” as used herein means a day on
which there is trading on the national securities exchange on which the Common
Stock is listed or on Nasdaq, whichever is applicable pursuant to the preceding
paragraph.

(e)
No employee shall be granted an option which permits his rights to purchase
Common Stock under the Plan and any similar plans of the Company or any parent
or participating subsidiary corporations to accrue at a rate which exceeds
$25,000 of fair market value of such stock (determined at the time such option
is granted) for each calendar year in which such option is outstanding at any
time. The purpose of the limitation in the preceding sentence is to comply with
and shall be construed in accordance with Section 423(b)(8) of the Code. If the
participant’s accumulated payroll deductions on the last day of the Offering
Period would otherwise enable the participant to purchase Common Stock in excess
of the Section 423(b)(8) limitation described in this paragraph, the excess of
the amount of the accumulated payroll deductions over the aggregate purchase
price of the shares actually purchased shall be promptly refunded to the
participant by the Company, without interest.

5.    Exercise of Option
Each eligible employee who continues to be a participant in the Plan on the last
day of an Offering Period shall be deemed to have exercised his or her option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date, plus any amount carried forward
pursuant to Article 8 hereof, will pay for at the Option Exercise Price, but in
no event may an employee purchase shares of Common Stock in excess of 250*
shares of Common Stock on the last day of the Offering Period commencing on May
1 and ending on October 31 and 500* shares of Common Stock (less the number of
shares purchased during the Offering Period ending on the immediately preceding
October 31) on the last day of the Offering Period commencing on November 1 and
ending on April 30. If a participant is not an employee on the last day of an
Offering Period and throughout an Offering Period, he or she shall not be
entitled to exercise his or her option. All options issued under the Plan shall,
unless exercised as set forth herein, expire at the end of the Offering Period
during which such options were issued.
6.    Authorization for Entering Plan
(a)
An eligible employee may enter the Plan by enrolling on-line with the Company’s
designated Plan Administrator (the “Plan Administrator”):

(i)
stating the amount to be deducted regularly from his or her pay;

(ii)
authorizing the purchase of stock for him or her in each Offering Period in
accordance with the terms of the Plan; and

Such Authorization must be received by the Plan Administrator at least ten (10)
business days before the first day of the next succeeding Offering Period and
shall take effect only if the employee is an eligible employee on the first
business day of such Offering Period.
(b)
The Company will accumulate and hold for the employee’s account the amounts
deducted from his or her pay. No interest will be paid thereon. Participating
employees may not make any separate cash payments into their account.

(c)
Unless an employee files a new Authorization or withdraws from the Plan, his or
her deductions and purchases under the Authorization he or she has on file under
the Plan will continue as long as the Plan remains in effect. An employee may
increase or decrease the amount of his or her payroll deductions as of the first
day of the next succeeding Offering Period except as provided in Section 9 below
by changing his authorized deduction on-line with the Plan Administrator. Such
new Authorization





* Number adjusted on December 3, 2015 as a result of a 1-for-12 reverse stock
split.




--------------------------------------------------------------------------------






must be received by the Plan Administrator at least ten (10) business days
before the first day of such next succeeding Offering Period.


7.    Maximum Amount of Payroll Deductions
An employee may authorize payroll deductions in any even dollar amount up to but
not more than fifteen percent (15%) of his or her base pay; provided, however,
that the minimum deduction in respect of any payroll period shall be five
dollars ($5); and provided further that the maximum percentage shall be reduced
to meet the requirements of Section 4(e) hereof. Base pay means regular
straight-time earnings and, if applicable, commissions, but excluding payments
for overtime, bonuses, and other special payments.
8.    Unused Payroll Deductions
Only full shares of Common Stock may be purchased. Any balance remaining in an
employee’s account after a purchase and at the end of an Offering Period will be
reported to the employee. The employee may elect to carry forward to the next
Offering Period such balance or receive a refund of such excess in a single cash
payment without interest. An employee’s election to receive a refund will not
have any affect on the employee’s participation in the Plan and will not be
governed by the provisions of Section 10.
9.    Change in Payroll Deductions
Deductions may be increased or decreased no more than one time each during an
Offering Period subject to the limitations set forth in Section 7 hereof.
An employee who decreases his payroll deductions to zero may still remain a
participant during the Offering Period so long as the employee does not make a
withdrawal pursuant to Section 10(a) hereof.
10.    Withdrawal from the Plan
(a)
An employee may withdraw from the Plan and withdraw all but not less than all of
the payroll deductions credited to his or her account under the Plan at any time
prior to the last day of an Offering Period by withdrawing on-line through the
Plan Administrator in which event the Company will promptly refund without
interest the entire balance of such employee’s deductions not theretofore used
to purchase Common Stock under the Plan.

(b)
If employee withdraws from the Plan, the employee’s rights under the Plan will
be terminated and no further payroll deductions will be made. To reenter, such
an employee must file a new Authorization within a reasonable period of time, as
designated by the Plan Administrator, prior to the last day of a particular Pay
Period. Such Authorization will become effective at the beginning of the next
Offering Period provided that he or she is an eligible employee on the first
business day of the Offering Period.

11.    Issuance of Stock
Shares of Common Stock issued to participants will be delivered as soon as
practicable after each Offering Period. Common Stock purchased under the Plan
will be issued only in the name of the employee, or, if the employee’s
Authorization so specifies, in the name of the employee and another person of
legal age as joint tenants with rights of survivorship.
12.    No Transfer or Assignment of Employee’s Rights
Neither payroll deductions credited to an employee’s account nor any rights with
regard to the exercise of an option or to receive stock under the Plan may be
assigned, transferred, pledged, or otherwise disposed of in any way by the
employee. Any such attempted assignment, transfer, pledge, or other disposition
shall be without effect, except that the Company may treat such act as an
election to withdraw funds in accordance with Article 10. Any option granted to
an employee may be exercised only by him or her, except as provided in Article
13 in the event of an employee’s death.
13.    Termination of Employee’s Rights
(a)
Except as set forth in the last paragraph of this Article 13, an employee’s
rights under the Plan will terminate when he or she





--------------------------------------------------------------------------------




ceases to be an employee because of retirement, resignation, lay-off, discharge,
death, change of status, failure to remain in the customary employ of the
Company for greater than twenty (20) hours per week, cessation of his or her
subsidiary to be a subsidiary or a participating subsidiary, or for any other
reason. A Withdrawal Notice will be considered as having been received from the
employee on the day his or her employment ceases, and all payroll deductions not
used to purchase Common Stock will be refunded.
(b)
If an employee’s payroll deductions are interrupted by any legal process, a
Withdrawal Notice will be considered as having been received from him or her on
the day the interruption occurs.

(c)
Upon termination of the participating employee’s employment because of death,
the employee’s beneficiary (as defined in Article 14) shall have the right to
elect, by written notice given to the Treasurer of the Company prior to the
expiration of the thirty (30) day period commencing with the date of the death
of the employee, either (i) to withdraw, without interest, all of the payroll
deductions credited to the employee’s account under the Plan, or (ii) to
exercise the employee’s option for the purchase of shares of Common Stock on the
last day of the related Offering Period for the purchase of that number of full
shares of Common Stock reserved for the purpose of the Plan which the
accumulated payroll deductions in the employee’s account at the date of the
employee’s death will purchase at the applicable Option Exercise Price (subject
to the maximum number set forth in Article 5), and any excess in such account
will be returned to said beneficiary. In the event that no such written notice
of election shall be duly received by the Treasurer of the Company, the
beneficiary shall automatically be deemed to have elected to withdraw the
payroll deductions credited to the employee’s account at the date of the
employee’s death and the same will be paid promptly to said beneficiary, without
interest.

14.    Designation of Beneficiary
A participating employee may file a written designation of a beneficiary who is
to receive any Common Stock and/or cash in case of his or her death. Such
designation of beneficiary may be changed by the employee at any time by written
notice. Upon the death of a participating employee and upon receipt by the
Company of proof of the identity and existence at the employee’s death of a
beneficiary validly designated by him under the Plan, the Company shall deliver
such Common Stock and/or cash to such beneficiary. In the event of the death of
a participating employee and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such employee’s death, the Company
shall deliver such Common Stock and/or cash to the executor or administrator of
the estate of the employee, or if, to the knowledge of the Company, no such
executor or administrator has been appointed, the Company, in the discretion of
the Committee, may deliver such Common Stock and/or cash to the spouse or to any
one or more dependents of the employee as the Committee may designate. No
beneficiary shall, prior to the death of the employee by whom he or she has been
designated, acquire any interest in the Common Stock or cash credited to the
employee under the Plan.
15.    Termination and Amendments to Plan
(a)
The Plan may be terminated at any time by the Committee, but such termination
shall not affect options then outstanding under the Plan. Notwithstanding the
foregoing, it will terminate when all of the shares of Common Stock reserved for
the purposes of the Plan have been purchased. Upon such termination or any other
termination of the Plan, all payroll deductions not used to purchase Common
Stock will be carried forward into the employee’s payroll deduction account
under a successor plan, if any, or promptly refunded without interest.

(b)
The Board of Directors reserves the right to amend the Plan from time to time in
any respect; provided, however, that no amendment shall be effective without
stockholder approval if the amendment would (a) except as provided in Articles
3, 4, 23 and 24, increase the aggregate number of shares of Common Stock to be
offered under the Plan, (b) change the class of employees eligible to receive
options under the Plan, if such action would be treated as the adoption of a new
plan for purposes of Section 423(b) of the Code, or (c) cause Rule 16b-3 under
the Securities Exchange Act of 1934, or a successor rule, to become inapplicable
to the Plan.

16.    Limitations of Sale of Stock Purchased Under the Plan
The Plan is intended to provide shares of Common Stock for investment and not
for resale. The Company does not, however, intend to restrict or influence any
employee in the conduct of his or her own affairs. Employees, therefore, may
sell Common Stock purchased under the Plan at any time, subject to compliance
with any applicable federal or state securities laws and subject to any
restrictions imposed under Article 26 hereof to ensure that tax withholding
obligations are satisfied. THE EMPLOYEE ASSUMES THE RISK OF ANY MARKET
FLUCTUATIONS IN THE PRICE OF THE STOCK.
17.    Company’s Payment of Expenses Related to Plan
The Company will bear all costs of administering and carrying out the Plan.




--------------------------------------------------------------------------------










18.    Participating Subsidiaries
The term “participating subsidiaries” shall mean any subsidiary of the Company
which is designated by the Committee (as defined in Article 19) to participate
in the Plan. The Committee shall have the power to make such designation before
or after the Plan is approved by the shareholders.
19.    Administration of the Plan
(a)
The Plan shall be administered by a committee (the “Committee”) which shall be
the Compensation Committee of the Board of Directors or another committee
appointed by the Board of Directors. The Committee shall consist of not less
than two members of the Company’s Board of Directors, all of whom shall qualify
as non-employee directors within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934 or any successor rule. The Board of Directors may from time
to time remove members from, or add members to, the Committee. Vacancies on the
Committee, howsoever caused, shall be filled by the Board of Directors. No
member of the Committee shall be eligible to participate in the Plan while
serving as a member of the Committee. In the event the Board of Directors fails
to appoint or refrains from appointing a Committee, the Board of Directors shall
have all power and authority to administer the Plan. In such event, the word
“Committee” wherever used herein shall be deemed to mean the Board of Directors.

(b)
The Committee shall select one of its members as chairman, and shall hold
meetings at such times and places as it may determine. Acts by a majority of the
Committee, or acts reduced to or approved in writing by a majority of the
members of the Committee, shall be the valid acts of the Committee.

(c)
The interpretation and construction by the Committee of any provisions of the
Plan or of any option granted under it shall be final. The Committee may from
time to time adopt such rules and regulations for carrying out the Plan as it
may deem best. With respect to persons subject to Section 16 of the Securities
and Exchange Act of 1934, as amended, transactions under the Plan are intended
to comply with all applicable conditions of Rule 16b-3 or its successors under
said Act. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by that Committee.

(d)
Promptly after the end of each Offering Period, the Committee shall prepare and
distribute to each participating employee in the Plan a report containing the
amount of the participating employee’s accumulated payroll deductions as of the
last day of the Offering Period, the Option Exercise Price for such Offering
Period, the number of shares of Common Stock purchased by the participating
employee with the participating employee’s accumulated payroll deductions, and
the amount of any unused payroll deductions either to be carried forward to the
next Offering Period, or returned to the participating employee without
interest.

(e)
No member of the Board of Directors or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
option granted under it. The Company shall indemnify each member of the Board of
Directors and the Committee to the fullest extent permitted by law with respect
to any claim, loss, damage or expense (including counsel fees) arising in
connection with their responsibilities under this Plan.

20.    Optionees Not Shareholders
Neither the granting of an option to an employee nor the deductions from his or
her pay shall constitute such employee a stockholder of the Company with respect
to the shares covered by such option until such shares have been purchased by
and issued to him or her.
21.    Application of Funds
The proceeds received by the Company from the sale of Common Stock pursuant to
options granted under the Plan may be used for any corporate purposes, and the
Company shall not be obligated to segregate participating employees’ payroll
deductions.
22.    Governmental Regulation
(a)
The Company’s obligation to sell and deliver shares of the Company’s Common
Stock under this Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance or sale of such stock.





--------------------------------------------------------------------------------




(b)
In this regard, the Board of Directors may, in its discretion, require as a
condition to the exercise of any option that a Registration Statement under the
Securities Act of 1933, as amended, with respect to the shares of Common Stock
reserved for issuance upon exercise of the option shall be effective.





23.    Effect of Changes of Common Stock
If the Company should subdivide or reclassify the Common Stock which has been or
may be optioned under the Plan, or should declare thereon any dividend payable
in shares of such Common Stock, or should take any other action of a similar
nature affecting such Common Stock, then the number and class of shares of
Common Stock which may thereafter be optioned (in the aggregate and to any
individual participating employee) shall be adjusted accordingly.
24.    Merger or Consolidation
If the Company should at any time merge into or consolidate with another
corporation, the Board of Directors may, at its election, either (i) terminate
the Plan and refund without interest the entire balance of each participating
employee’s payroll deductions, or (ii) entitle each participating employee to
receive on the last day of the Offering Period upon the exercise of outstanding
options for each share of Common Stock as to which such options shall be
exercised the securities or property to which a holder of one share of the
Common Stock was entitled upon and at the time of such merger or consolidation,
and the Board of Directors shall take such steps in connection with such merger
or consolidation as the Board of Directors shall deem necessary to assure that
the provisions of this Article 25 shall thereafter be applicable, as nearly as
reasonably possible. A sale of all or substantially all of the assets of the
Company shall be deemed a merger or consolidation for the foregoing purposes.
25.    Notice to Company of Disqualifying Disposition
By electing to participate in the Plan, each participant agrees to promptly give
to the Company notice in writing of any Common Stock disposed of within two
years after the first day of the Offering Period on which the related option was
granted showing the number of such shares disposed of. Each participant further
agrees to provide any information about such a transfer as may be requested by
the Company or any subsidiary corporation in order to assist it in complying
with the tax laws. Such dispositions generally are treated as “disqualifying
dispositions” under Sections 421 and 424 of the Code, which have certain tax
consequences to participants and to the Company and its participating
subsidiaries.
26.    Withholding of Additional Federal Income Tax
By electing to participate in the Plan, each participant acknowledges that the
Company and its participating subsidiaries are required to withhold taxes with
respect to the amounts deducted from the participant’s compensation and
accumulated for the benefit of the participant under the Plan, and each
participant agrees that the Company and its participating subsidiaries may
deduct additional amounts from the participant’s compensation, when amounts are
added to the participant’s account, used to purchase Common Stock or refunded,
in order to satisfy such withholding obligations. Each participant further
acknowledges that when Common Stock is purchased under the Plan the Company and
its participating subsidiaries may be required to withhold taxes with respect to
all or a portion of the difference between the fair market value of the Common
Stock purchased and its purchase price, and each participant agrees that such
taxes may be withheld from compensation otherwise payable to such participant.
It is intended that tax withholding will be accomplished in such a manner that
the full amount of payroll deductions elected by the participant under the Plan
will be used to purchase Common Stock. However, if amounts sufficient to satisfy
applicable tax withholding obligations have not been withheld from compensation
otherwise payable to any participant, then, notwithstanding any other provision
of the Plan, the Company may withhold such taxes from the participant’s
accumulated payroll deductions and apply the net amount to the purchase of
Common Stock, unless the participant pays to the Company, prior to the exercise
date, an amount sufficient to satisfy such obligations. Each participant further
acknowledges that the Company and its participating subsidiaries may be required
to withhold taxes in connection with the disposition of stock acquired under the
Plan and agrees that the Company or any participating subsidiary may take
whatever action it considers appropriate to satisfy such withholding
requirements, including deducting from compensation otherwise payable to such
participant an amount sufficient to satisfy such withholding requirements or
conditioning any disposition of Common Stock by the participant upon the payment
to the Company or such subsidiary of an amount sufficient to satisfy such
withholding requirements.
27.    Approval
This Plan was originally adopted by the Board of Directors on December 7, 1992;
was approved by the shareholders of the Company on April 30, 1993 and amended by
the shareholders of the company on April 2, 2015.


